Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed August 10, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Haggerson on 6/29/2022.

The application has been amended as follows: 
41. (Currently Amended) A method of reducing the initial pH of a chronic wound, the method comprising:
applying to the chronic wound a first meshed scaffold comprising a first electrospun polymer fiber and a second electrospun polymer fiber co-electrospun with the fiber electrospun fiber; wherein the first electrospun fiber comprises polyglycolic acid; wherein the second electrospun fiber comprises poly(lactide-co-caprolactone); wherein the first scaffold has a thickness from about 50 µm to about 1 mm; and wherein the first scaffold has a length from about 1 cm to about 20 cm and a width from about 1 cm to about 15 cm; and allowing at least a portion of the first scaffold to degrade over a time period of about 3 days to about 21 days, thereby producing an acidic byproduct; wherein the pH of the acidic byproduct is lower than the initial pH of the chronic wound; and wherein producing the acidic byproduct reduces the initial pH of the chronic wound to a target pH, wherein the target pH is from about 4.0 to about 6.0.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is made of record.  Patel does teach that the scaffold is made of electrospun which comprises polymers and the layers can be formed from different polymers. Nonetheless fails to teach that the pH is reduced over a time period of about 3 days to about 21 days. This is shown in the para 0098 of the specification. 
    PNG
    media_image1.png
    175
    749
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
Claims 41-42 and 44 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        08/18/22